Title: Certificate from the Padua Academy of Sciences, Letters, and Arts: Résumé, 20 December 1781
From: Caldani, Leopold Marcantonio,Franzoja, Matteo,Cesarotti, Melchiorre
To: Franklin, Benjamin


<Padua, December 20, 1781, in Italian: Zeal in promoting the increase of useful knowledge naturally unites in a general society all those who consecrate their talents to such a noble cause, and the act of electing them into a learned organization is an acknowledgment of the original titles of their relationship. The Academy of Sciences, Letters, and Arts of Padua does honor to itself by naming Dr. Franklin, eminently distinguished in both natural science and politics, among the twenty-four illustrious foreigners who are to be associated into their body. The society will be fully recompensed if the eminent persons whom it elects not consider this among the smallest of literary honors.>
Leopoldo M. A. Caldani, PresidenteMatteo Franzoja, Segrio. per le ScienzaMelchiorre Cesarotti, Segrio. per le lettere
